DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (2019/0113664).

Regarding claim 1, Yoshikawa discloses an optical purification layer (at least Figure 1, 10, wavelength conversion layer), comprising an organic absorbing dye ([0033] teaches 10, wavelength conversion layer, may include a first and second wavelength-selective absorbent material; [0074] teaches the wavelength-selective absorbent material may be a wavelength-selective absorbing dye) for absorbing cyan light ([0033] teaches the first wavelength-selective absorbent material absorbs in a band from 470 to 510 nm, known in the art to include cyan light) and yellow orange light of wavelengths ranging from 560 nm to 610 nm ([0033] teaches the second wavelength-selective absorbent material absorbs in a band from 560 to 610 nm).

Regarding claim 5, Yoshikawa discloses the optical purification layer according to claim 1, wherein the optical purification layer has a film thickness ranging from 500 nm to 20,000 nm ([0083] teaches the thickness of the wavelength conversion layer is from 1 micrometer to 500 micrometers, thus including the range from 1,000 nm to 20,000 nm).

Regarding claim 12, Yoshikawa discloses a polarizer (Figure 6, 105, optical member), comprising: a stripping protection film (Figure 2, 32, barrier film; [0042] teaches the barrier films may be arranged in the embodiment of Figure 6); an adhesive layer (20, pressure-sensitive adhesive layer) disposed on the stripping protection film (Figure 2); a first protection layer (31, barrier film) disposed on the adhesive layer (Figure 2); a polarizing sub-layer (40, reflective polarizer) disposed on the first protection layer (Figures 2/6); a second protection layer (83, second protective layer) disposed on the polarizing sub-layer (Figure 6); and a surface protection film (82, first protective layer) disposed on the second protection layer (Figure 6), wherein the optical purification layer according to claim 1 is provided between any two of adjacent ones of the layers (Figures 2/6 depict 10, wavelength conversion layer, is provided between 31, barrier film, and 32, barrier film).

Allowable Subject Matter
Claims 2-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claim 2 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 3-4 and 6-11 are dependent either directly or indirectly from claim 2, and are therefore objected to for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872